Citation Nr: 1331717	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  12-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for left hip disability, including as secondary to low back disability.

4.  Entitlement to service connection for right hip disability, including as secondary to low back disability.

5.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.  He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a September 2002 rating decision the RO denied service connection for scoliosis.  In a January 2010 rating decision the RO granted service connection for bilateral hearing loss and assigned a disability rating of 90 percent.  In May 2010 and June 2010 rating decisions the RO denied service connection for low back disability.  In a May 2011 rating decision the RO and decreased the disability rating of bilateral hearing loss from 90 percent to 0 percent.  In a September 2011 rating decision the RO denied reopening of previously denied claims for service connection for low back disability and scoliosis.  The RO also denied service connection for left and right hip disabilities and continued a 0 percent disability rating for bilateral hearing loss.

In December 2012 the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the decision herein the Board grants reopening of a previously denied claim for service connection for low back disability.  The issue of service connection on the merits for low back disability, the issues of service connection for scoliosis and left and right hip disabilities, and the issue of an increased disability rating for hearing loss, are each addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a June 2010 rating decision denying service connection for low back disability.  No new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

2.  Evidence received since the June 2010 rating decision addresses claimed low back injury and symptoms during service and continuity of low back disability after service.



CONCLUSIONS OF LAW

1.  The June 2010 rating decision denying service connection for low back disability is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Evidence received since the June 2010 rating decision is new and material to the claim for service connection for low back disability; the claim is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a request to reopen a previously denied claim based on the submission of new and material evidence, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, it is necessary to remand most of the issues on appeal.  The only issue the Board is deciding at this time is the request to reopen a previously denied claim for service connection for low back disability.  As the Board is granting herein the requested reopening, it is not necessary to discuss the fulfillment of VA's duties to notify and assist the Veteran with regard to that issue.

Low Back Disability

The Veteran is seeking to reopen a previously denied claim for service connection for low back disability.  In a May 2010 rating decision the RO denied service connection for low back disability.  The Veteran then submitted additional evidence.  In a June 2010 rating decision the RO again denied service connection for low back disability.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105.  A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal.  38 U.S.C.A. § 7105.  A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b).  If service department records not previously associated with the claims file are received VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

The Veteran did not file an NOD during the year after the June 2010 rating decision was issued.  No new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.  The June 2010 rating decision therefore became final.

In August 2011 the Veteran requested reopening of a claim for service connection for spine disability.  In a September 2011 rating decision the RO denied reopening of the previously denied claim, finding that new and material evidence had not been received.  The Veteran has appealed the September 2011 decision.  

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The most recent final disallowance on any basis of the Veteran's claim for service connection for low back disability is the June 2010 rating decision.  The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative means of establishing service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence that was of record in June 2010 includes service treatment records, post-service medical records, and statements from the Veteran and persons who know him.  The Veteran's service treatment records do not contain any evidence of injury, symptoms, or other problems involving his low back.  On the report of his August 1960 service entrance examination the examiner checked normal for the condition of the Veteran's spine and other musculoskeletal areas.  Records of outpatient medical treatment during service are silent for complaints involving the low back.  In July 1964 the Veteran completed a medical history and had a medical examination for separation from service.  He reported having occasional soreness in his hips on awakening in the morning.  He stated that the hip soreness disappeared spontaneously with walking.  He did not report any complaints, symptoms, or injuries involving his low back.  The examiner noted the hip symptom history.  The examiner checked normal for the condition of the Veteran's spine and other musculoskeletal areas and checked normal for the condition of the Veteran's lower extremities.

In September 1965 the Veteran completed a medical history and had an examination for purposes of National Guard service.  He did not report any history of back or other musculoskeletal injuries or complaints.  The examiner checked normal for the condition of the Veteran's spine and other musculoskeletal areas.

VA and private medical records dated from 2004 through 2010 show treatment for chronic low back pain, diagnosed as arthritis and lumbar disc disease.  In VA treatment in June 2009, the Veteran reported having back trouble all of his life, with increased trouble during the most recent ten years.  In February 2010 he stated that he sustained injury of his low back during service when he was moving 55 gallon drums of fuel.

In statements in support of the Veteran's claim his wife and another person who knows him related that the Veteran has told them that he sustained back injury during service.

The June 2010 rating decision denying service connection for low back disability contains the explanation that the evidence did not tend to show back injury in service and did not tend to show that the Veteran had back problems during service that continued after service through the present.

The evidence that has been added to the record since June 2010 includes more recent medical records and testimony from the Veteran and his spouse at the December 2012 Board videoconference hearing.  A private chiropractor wrote that he had treated the Veteran since 2010.  He stated that the Veteran had chronic low back problems that were very disabling.  He noted that imaging from 2006 forward showed degenerative changes in the lumbar spine and discs.  He expressed the opinion that the low back problems are likely from many years of hard work, and likely have been symptomatic longer than imaging has shown.

In the December 2012 hearing the Veteran again reported that he began to have low back pain during service after moving 55 gallon drums of fuel.  He stated that he did not seek treatment during service for his low back pain.  He and his wife both indicated that at present he had serious low back problems including arthritis.

The evidence added since June 2010 includes assertions from the Veteran of low back injury and symptoms in service and onset in service of the low back disorders that he continues to have.  Some of the new evidence thus relates to facts that are necessary to substantiate a service connection claim; facts that in June 2010 the RO found were not established.  Thus there is new evidence that is relevant to a claim for service connection for low back disability.  For purposes of reopening of the previously-denied claim, the Board presumes the credibility of the new evidence.  The Veteran is competent to report his symptoms during and after service and his statements are not inherently incredible.  With credibility presumed, the relevant new evidence meets the low threshold of enabling rather than precluding reopening.  That new evidence therefore can be considered to raise a reasonable possibility of substantiating the claim.  The Board concludes, then, that some of the new evidence is also material.  As new and material evidence has been received, the Board grants reopening of a claim for service connection for low back disability.

As the claim for service connection for low back disability has been reopened, it must be reconsidered on its merits, based on all of the evidence, old and new.  The RO has not considered the claim based on all of the evidence, so the Board will remand the reopened claim to the RO for action as described in the remand section, below.


ORDER

A claim for service connection for low back disability is reopened.


REMAND

The Board is remanding for additional actions the reopened claim for service connection for low back disability, the claims for service connection for scoliosis and left and right hip disabilities, and the claim for an increased disability rating for hearing loss.

The reopened claim for service connection for low back disability must be reconsidered on its merits, based on all of the evidence, old and new.  The RO has not considered the claim based on all of the evidence, so the Board will remand the reopened claim to the RO to reconsider the claim.  The evidence includes a private clinician's opinion about the likely history of the Veteran's low back disability.  The Veteran has not had a VA medical examination that addressed the likely etiology of his low back disability.  In reconsidering the claim the RO should consider whether VA's duty to assist the Veteran with regard to his low back disability claim includes obtaining a VA medical examination or opinion.

Clarification of the status of the claim for service connection for scoliosis is in order.  In October 2001 the Veteran filed an informal claim for service connection for scoliosis.  In a September 2002 rating decision the RO denied service connection for scoliosis.  

As noted above, a rating decision becomes final when a claimant does not file an NOD within one year after a decision is issued.  38 U.S.C.A. § 7105.  A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b).  If service department records not previously associated with the claims file are received VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

The Veteran did not file an NOD with the September 2002 rating decision.  In April 2010 the RO stamped as received service department records that were not in the file in September 2002.  The records received in April 2010 included reports of medical history and medical examination of the Veteran in September 1965, about a year after his separation from active service.  In the medical history the Veteran did not report any history of back or other musculoskeletal injuries or complaints.  He wrote, "I consider myself in excellent health."  The examiner checked normal for the condition of the Veteran's spine and other musculoskeletal areas.

Under 38 C.F.R. § 3.156(c), VA will reconsider a claim if service department records that are relevant to a claim are added to the claims file after a rating decision.  The 1965 medical history and examination reports in the service department records that were added to the claims file in April 2010 are relevant to the claim for service connection for scoliosis because they pertain to whether the Veteran had scoliosis soon after his separation from service.  Therefore VA must reconsider the claim for service connection for scoliosis.  Because VA must reconsider the scoliosis claim, the pending issue no longer is whether a previously denied service connection claim may be reopened, but is now service connection on the merits.  In a September 2011 rating decision the RO considered and denied the Veteran's request to reopen a previously denied claim for service connection for scoliosis.  The RO did not, however, consider directly, on the merits, a claim for service connection for scoliosis.  As the RO has not, since the April 2010 receipt of the additional service department records, reconsidered the service connection claim on the merits, the Board remands the issue for the RO to undertake that reconsideration.

The Veteran has contended that he has disability of the left and right hips that began during service or developed as a result of low back disability.  Service connection may be granted for a disability which is proximately due to or the result of, or is aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  As noted above, medical evidence shows current lumbar arthritis and disc disease.  In the present decision the Board has granted reopening of the Veteran's previously denied claim for service connection for low back disability.  The Board has remanded the reopened claim for the RO to consider it on the merits.  The claim for service connection for low back disability thus remains pending.  The Veteran's claims that hip disabilities are secondary to low back disability is intertwined with the pending claim for service connection for low back disability.  The Board will remand the hip service connection claims for the RO to reconsider after the RO has reconsidered the claim for service connection for low back disability.

Clarification of the issue regarding the rating for service-connected bilateral hearing loss is in order.  In a January 2010 rating decision the RO granted service connection, effective September 30, 2009, for bilateral hearing loss.  The RO assigned a disability rating of 90 percent.  In January 2011 the RO proposed to decrease the rating for bilateral hearing loss from 90 percent to 0 percent.  In April 2011 the RO received a letter from the Veteran's wife, explaining that the Veteran disagreed with the reduction.  The RO also received the report of hearing testing by a private clinician.  Because the RO's action in January 2011 was a proposal to decrease the rating, and was not a final determination, the information and argument submitted on the Veteran's behalf in April 2011 could not be an NOD.  There must first be a decision before a response to a statement can be a disagreement with a decision.

In a May 2011 rating decision the RO discussed the letter and the hearing testing report that were received in April 2011.  The RO then put into effect the proposed decrease of the rating from 90 percent to 0 percent, effective August 1, 2011.

During the year after the RO mailed the May 2011 rating decision decreasing the rating, the Veteran did not submit an NOD with that decision.  In August 2011 the Veteran submitted several claims on a VA form for Veteran's Supplemental Claim for Compensation.  The Veteran entered on the form that he wanted to file a claim for an increased rating for hearing loss.  He did not state that he disagreed with the May 2011 rating decrease or wanted to appeal it.  His August 2011 submission with respect to the rating for hearing loss therefore was not an NOD with the May 2011 rating decrease, but rather was a new claim for an increased rating, that is, a rating higher than the 0 percent rating then in effect.  Therefore he did not initiate a timely appeal of the rating decrease.  In a September 2011 rating decision the RO continued the 0 percent rating.  In October 2011 the Veteran filed an NOD with the September 2011 rating decision.  The RO issued in March 2012 a statement of the case (SOC) addressing the rating for hearing loss.  In May and July 2012 the Veteran submitted statements indicating that he was appealing for a higher rating.  The Board concludes that the issue before the Board is an appeal for an increase above the 0 percent rating presently in effect.  

The Veteran has had several VA audiological examinations and he has submitted reports of private audiological examinations.  On VA audiological evaluations in November 2010 and September 2011, the examiners stated that the results of the testing were unreliable.  In September 2011 the examiner recommended that the Veteran be reevaluated.  The Board will remand the rating issue for a new examination to determine the current extent of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Note that the Board has granted reopening of a previously denied claim for service connection for low back disability.  The RO is to reconsider the claim for service connection for low back disorder on its merits, considering all of the evidence, old and new.  The Board notes that the evidence includes contentions and private clinical opinion regarding the etiology of the Veteran's low back disability.  In considering the claim anew on its merits the RO should consider whether VA's duty to assist the Veteran with regard to the claim includes obtaining a VA medical examination or opinion addressing the likely etiology of that disability.

2.  Note that, after the September 2002 rating decision denying service connection for scoliosis, in April 2010 additional service department records relevant to that issue were added to the claims file.  The RO is to reconsider on the merits, considering all of the evidence, the claim for service connection for scoliosis.  

3.  After reconsidering and reaching a determination on the Veteran's claim for service connection for low back disability, the RO is to reconsider the claims for service connection for left and right hip disabilities, on a direct basis and, if service connection for low back disability is granted, as secondary to low back disability.

4.  Schedule the Veteran for a VA examination to determine the current extent of the Veteran's bilateral hearing loss.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.  Ask the examiner to test the Veteran's hearing and report the results of the testing.  Ask the examiner to assess whether the results of the testing are reliable, and to explain why the results are or are not reliable.

5.  Thereafter review the expanded record and reconsider the claim for an increased rating for bilateral hearing loss.


6.  Thereafter, if any of the remanded claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


